Citation Nr: 1701949	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  05-28 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation for degenerative disc disease, lumbar spine, in excess of 10 percent, prior to August 10, 2013, and in excess of 20 percent thereafter.  

2.  Entitlement to an effective date earlier than August 12, 2003, for the grant of service connection for degenerative disc disease, lumbar spine.

3.  Entitlement to an effective date earlier than March 11, 2013, for the grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to May 1969.

This case was initially before the Board of Veterans' Appeals (BVA or Board) on appeal in part from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California that held that new and material evidence had not been received to reopen a claim for service connection for a back disability.  

Following a long procedural history, the Board reopened the claim in June 2013, and remanded the underlying service connection issue for development.  A February 2014 rating decision granted service connection for degenerative disc disease, lumbar spine, and assigned a 10 percent evaluation from August 12, 2003, and a 20 percent evaluation from August 10, 2013.  The Veteran thereafter perfected the current appeal.

This case is also on appeal from a January 2014 rating decision that granted service connection for tinnitus, effective March 11, 2013.  

The issue of an initial evaluation for degenerative disc disease, lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's original claim for a back disability was denied by an April 1983 rating decision; he did not appeal it, and no new and material evidence was submitted within one year.  That decision became final.  

2.  The Veteran next submitted a claim for service connection for a back disability on August 27, 2002.  Another claim was submitted on August 12, 2003.

3.  The Veteran submitted a claim for service connection for tinnitus on March 11, 2013.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of August 27, 2002, but no earlier, for the grant of service connection for degenerative disc disease, lumbar spine, have been met.  38 U.S.C.A. § 5110 (West 2015); 38 C.F.R. § 3.400 (2016).

2.  The criteria for an effective date earlier than March 11, 2013, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2015); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In this regard, the Board observes that the outstanding recent VA treatment records requested in the Remand section below would not affect the outcome of the Veteran's earlier effective date claims.  The Veteran himself asserts that he is entitled to the claimed earlier effective dates based on the procedural history of the claims as reflected by the current record.  Any evidence obtained pursuant to the development sought below would be irrelevant to the Veteran's earlier effective date claims.

The Veteran contends that the effective date for the grant of service connection for degenerative disc disease, lumbar spine, should be April 1983.  He contends that the effective date for the grant of service connection for tinnitus should be May 2008.  

The relevant law provides that, except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The Board first finds that the evidence supports assignment of an effective date of August 27, 2002, but no earlier, for the grant of service connection for degenerative disc disease, lumbar spine.  

The Veteran's original claim for service connection for a back disability was received on November 5, 1982.  It was denied by an April 1983 rating decision and the Veteran was provided notice of the decision and his appellate rights.  The Veteran did not submit new and material evidence within one year of that decision and did not appeal the denial, and the April 1983 decision became final.

The Veteran submitted a VA Form 21-526, Application for Compensation, citing a back injury, that was date-stamped as received at the RO on August 27, 2002.  It does not appear that any action was taken on that claim.  The Veteran submitted another VA Form 21-526 that was date-stamped as received on August 12, 2003, again citing his back disability.  The January 2004 rating decision on appeal held that new and material evidence had not been received to reopen a claim for service connection for a back disability.  Ultimately, a February 2014 rating decision granted service connection for degenerative disc disease, lumbar spine, effective August 12, 2003.  

Under the law, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q).  The RO assigned August 23, 2003 as the effective date, but the Board finds that the August 27, 2002 date is the appropriate effective date as that was the date on which VA received the first claim after the previously final rating decision.  

There was no new and material evidence submitted within one year of the April 1983 rating decision that denied the initial claim of service connection.  The record contains no evidence dated before the August 27, 2002, VA Form 21-526 that constitutes an application to reopen the claim for service connection for a back disability or that can be construed as a formal or informal request to reopen the claim for service connection for a back disability.  Thus, the Board finds that an effective date prior to August 27, 2002, for the grant of service connection for degenerative disc disease, lumbar spine, is warranted, but not prior to that date.  

The Board also finds that the preponderance of the evidence is against an effective date earlier than March 11, 2013, for the grant of service connection for tinnitus.  

The Veteran submitted his claim for service connection for tinnitus on March 11, 2013.  This claim was the basis for the January 2014 rating decision on appeal that granted service connection.  The rating decision assigned an effective date of March 11, 2013, the date of receipt of the Veteran's claim for service connection for tinnitus. 

Under the law, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  As such, the RO assigned the earliest possible effective date for its grant of the claim, which as noted above was received by VA on March 11, 2013.  

The record contains no document dated before the March 11, 2013, claim that constitutes a claim for service connection for tinnitus or that can be construed as a formal or informal claim for service connection for tinnitus.  Thus, the Board finds that an effective date prior to March 11, 2013, for the grant of service connection for tinnitus is not warranted.

In reaching this decision, the Board acknowledges that in August 2014 the Veteran submitted a copy of a VA Form 21-4138, showing a VA receipt date stamp of August 15, 2014, and a VFW receipt date stamp of May 6, 2008.  However, receipt of correspondence by the Veteran's then-service organization does not show receipt of that correspondence by VA.  

In sum, the evidence demonstrates that the Veteran is not entitled to an effective date prior to August 12, 2003, for the grant of service connection for degenerative disc disease, lumbar spine, or an effective date prior to March 11, 2013, for the grant of service connection for tinnitus.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An effective date of August 27, 2002, for the grant of service connection for degenerative disc disease, lumbar spine, is granted. 

An effective date earlier than March 11, 2013, for the grant of service connection for tinnitus is denied.  


REMAND

The Board observes that a September 2015 statement of the case (SOC) in pertinent part denied an initial evaluation in excess of 20 percent disabling for degenerative disc disease, lumbar spine. 

In April 2016, the Veteran submitted an October 2015 VA MRI report and a February 2016 VA EMG report to the RO.  These reports address the Veteran's degenerative disc disease, lumbar spine, and are therefore relevant to his increased evaluation claim.  The Veteran's appeal was then certified and returned to the Board in May 2016.  

Because the VA MRI and EMG reports were received by the AOJ prior to the transfer of the appeal to the Board, 38 C.F.R. § 19.37 (a) requires that the AOJ consider the evidence and prepare an SSOC under 38 C.F.R. § 19.31(a).  In other words, the Board finds that it does not have jurisdiction to consider this matter until the AOJ issues an SSOC with respect to the additional evidence.  Under these circumstances, the Board has no alternative but to remand this matter for AOJ consideration of the additional evidence received, in the first instance, and issuance of an SSOC reflecting such consideration.  See 38 C.F.R. §§ 19.31(a), 19.37(a).  

The Board also observes that the September 2015 SOC explained that it was based on an electronic-only review of the Veteran's treatment records from the West Los Angeles and Long Beach VA Medical Centers (VAMCs).  It appears that at that time, the most recent VA treatment records that had been associated with the Veteran's claims file or eFolders were dated July 11, 2013, and printed on January 3, 2014.  As a result, it appears that there may exist VA treatment records that have not been associated with the record before the Board. 

In this regard, statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  VA medical records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's eFolders copies of all outstanding VA medical records, to include those dated after January 3, 2014.  

Document the efforts made to obtain these records along with any negative responses.

2.  Then, readjudicate the Veteran's claim, considering all evidence received or secured since the September 2015 SOC.  If the benefit sought on appeal remains denied, provide the Veteran an SSOC and an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


